NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                  United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois 60604

                                                    Argued May 3, 2011
                                                   Decided April 2, 2013
                                                    

                                                          Before

                                                ILANA DIAMOND ROVNER, Circuit Judge

                                              ANN CLAIRE WILLIAMS, Circuit Judge

                                             RICHARD L. YOUNG, District Judge*


No. 10‐3352
                                                                   Appeal from the United States District
JOSE D. SORIANO,                                                   Court for the Northern District of Illinois,
                                 Plaintiff‐Appellant,              Eastern Division.

          v.                                                       No. 06‐CV‐00774

TOWN OF CICERO, et al.,                                            John W. Darrah, 
                        Defendants‐Appellees.                      Judge.




                                                         ORDER

    After an extensive chase, officers finally cornered Jose Soriano’s van, but Soriano refused
their orders that he get out. Soriano’s van bumped an officer, the officer jumped on the hood
to avoid being run over, and Soriano continued to go forward with the officer on its hood.
Another officer, fearing that his fellow officer’s life was in imminent danger, fired at Soriano,
injuring him. Although Soriano maintains that the officers used excessive force, Soriano fails
to challenge the district court’s ruling that the officers were entitled to qualified immunity on


          *
         Chief Judge of the United States District Court for the Southern District of Indiana,
sitting by designation.
No. 10‐3352                                                                                     Page 2

this claim. Nor did he respond to the officers’ assertion of qualified immunity before the district
court. In light of his failure to challenge the district court’s ruling that qualified immunity
prevents him from bringing his excessive force claim, he has waived that claim. Even if it were
not waived, the criminal jury’s verdict that he was guilty of aggravated battery of a police
officer in this same incident means that in this civil suit, we must assume that Soriano’s actions
were intentional. As a result, his excessive force claim would likely fail on the merits as well.
We  affirm  the  district  court’s  grant  of  summary  judgment  in  favor  of  the  defendants. 


                                        I. BACKGROUND

   We recount the narrative that follows in the light most favorable to Soriano, the non‐moving
party at summary judgment. Embry v. City of Calumet City, Ill., 701 F.3d 231, 234 (7th Cir. 2012).
As Soriano was driving in Cicero, Illinois on April 11, 2004, Officer Steve Hendrick pulled up
behind Soriano’s vehicle and turned on his police lights. Soriano pulled over to the side of the
road, saw a uniformed officer coming toward him, and noticed him check his gun. Soriano
waited until the officer reached the bumper of Soriano’s vehicle, and then, thinking the officer
had  “bad  intentions,”  drove  away.  Although  officers  followed  him  with  lights  activated,
Soriano failed to stop. He nearly struck two police officers and a civilian during the pursuit,
began to turn the wrong way down a one‐way street, and struck a parked car.

    Soriano’s vehicle eventually came to a rest on 27th Avenue in Chicago. Although police
officers had been pursuing him with lights activated and he saw an officer approach his van,
Soriano did not put his vehicle into park. Officer Dino Vitalo approached Soriano’s vehicle on
Soriano’s passenger side. Officer Vitalo testified that Soriano failed to obey repeated orders to
place his vehicle into park and to get out. The officer testified that he then saw Soriano bump
Officer Jason Stroud with his vehicle and watched as Soriano’s vehicle accelerated with Officer
Stroud on its hood. Officer Vitalo testified that fearing for Officer Stroud’s life, Vitalo fired and
shot Soriano, injuring him. 

    Soriano was arrested and charged in Illinois state court with attempted first degree murder,
aggravated battery of a peace officer with a dangerous weapon, and aggravated fleeing and
eluding. The jury in the criminal case convicted him of aggravated battery and aggravated
fleeing and eluding, and it acquitted him of attempted first degree murder. He was sentenced
to five years’ imprisonment. The state appellate court affirmed Soriano’s convictions.

    While the criminal case against him was pending, Soriano filed this suit in federal court
against  Officers  Dino  Vitalo,  Jason  Stroud,  Vito  Pacione,  Steve  Hendrick,  Scott  Harris,  Jeff
Pawelski, and the Town of Cicero. Soriano alleged claims for excessive force under 42 U.S.C.
§ 1983, failure to intervene under 42 U.S.C. § 1983, a state law battery claim, and a state law
indemnification  claim.  The  district  court  granted  the  defendants’  motion  for  summary
No. 10‐3352                                                                                       Page 3

judgment on all claims. Soriano appeals, challenging the ruling only on his excessive force
claim.

                                            II. ANALYSIS

    We review a district court’s grant of summary judgment de novo, drawing all reasonable
inferences and viewing all facts in the non‐movant’s favor. Fitzgerald v. Santoro, 707 F.3d 725,
730 (7th Cir.2013). Summary judgment is proper when there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Fitzgerald,
707 F.3d at 730.

     A party must develop in its appellate brief any arguments it wishes this court to consider,
or we will deem them waived or abandoned. Duncan v. State of Wis. Dep’t of Health and Family
Servs., 166 F.3d 930, 934 (7th Cir. 1999) (finding appellants waived Fourteenth Amendment
claims where district court had granted defendants qualified immunity on these claims, yet
appellant did not address qualified immunity in appellate brief). Here, the district court ruled
in its decision granting summary judgment to the defendants that the officer defendants were
entitled to qualified immunity on all of Soriano’s claims, including the excessive force claim he
argues on appeal. Yet Soriano’s brief never mentions or discusses qualified immunity. And, we
note, although the appellees’ main argument in their appellate brief is that we should affirm
the summary judgment ruling on the basis of qualified immunity, Soriano did not file a reply
brief on appeal. Soriano did not respond to the issue of qualified immunity at the summary
judgment stage either. When the defendants filed their motion for summary judgment, they
asserted  and  argued  qualified  immunity  as  one  of  the  reasons  for  their  request.  Soriano
responded to the motion but never addressed or mentioned qualified immunity. Soriano’s
failure  to  argue  that  the  defendants  should  not  receive  qualified  immunity  is  significant
because Soriano, as the plaintiff, has the burden of establishing that the defendants violated a
clearly  established  constitutional  right  and  that  they  therefore  are  not  entitled  to  qualified
immunity. See Pearson v. Callahan, 555 U.S. 223 (2009). And the qualified immunity analysis in
this area of the law depends on the facts of each case. Brosseau v. Haugen, 543 U.S. 194, 201
(2004) (per curiam). Soriano’s failure to contest the district court’s decision that the officers are
entitled to qualified immunity means he has waived the opportunity to do so. See Duncan, 166
F.3d at 934.

    Soriano’s suit also named the Town of Cicero as a defendant, but he makes no argument
as to why the Town is liable for the actions of its officers. A municipality like the Town of
Cicero cannot be held liable for a constitutional violation in the absence of a custom, policy or
practice that effectively caused or condoned the alleged violations. See Monell v. New York Dep’t
of Social Servs., 436 U.S. 658, 694 (1978); Matthews v. City of East St. Louis, 675 F.3d 703, 709 (7th
Cir. 2012). Soriano does not suggest that such a custom, policy, or practice exists, nor does the
record suggest one. Soriano has therefore waived any argument against the Town either.
No. 10‐3352                                                                                  Page 4

    Even if Soriano had not waived his claim on appeal, we would likely affirm the grant of
summary judgment in the defendants’ favor. Soriano maintains there is a genuine issue of
material  fact  that  precludes  summary  judgment  on  his  excessive  force  claim,  specifically
whether when his van bumped Officer Stroud: (1) Soriano’s van inadvertently jerked forward
a few inches, and it was not accelerating, or (2) the van was accelerating. He argues that the
dispute is material because it impacts whether the van was being used as a deadly weapon and
whether an objectively reasonable officer would have believed Officer Stroud or someone else
faced a threat of serious bodily harm or death.

    Soriano  testified  in  a  deposition  in  this  civil  proceeding.  But  although  on  summary
judgment we generally view the facts in this record in the light most favorable to him, see Scott
v. Harris, 550 U.S. 372, 378 (2007), we must also keep in mind that a criminal jury convicted
Soriano of aggravated battery of a police officer with a deadly weapon arising out of the same
incident.  Under  Illinois  collateral  estoppel  law,  which  applies  here,  an  issue  cannot  be
relitigated if the issue decided in the prior adjudication is the same as the one presented in the
current suit, there was a final judgment on the merits in the prior adjudication, and the party
against whom estoppel is asserted was the same in the prior case. Brown v. City of Chicago, 599
F.3d 772 (7th Cir. 2010) (applying collateral estoppel in § 1983 excessive force case). The guilty
verdict that the jury returned on the aggravated battery charge required it to find that Soriano
“intentionally caused bodily harm to Jason Stroud, knew Jason Stroud to be a peace officer, and
that [Soriano] knew that Jason Stroud was engaged in the execution of his official duties.”
(Emphasis added). Because the aggravated battery conviction required the jury to find that
Soriano intentionally caused bodily harm to Officer Stroud, Soriano cannot now argue that he
did not strike the officer or that he did not mean to do so.

    So given Soriano’s battery of Officer Stroud, which we must accept as true in light of the
criminal jury verdict, the question would be whether Officer Vitalo was justified in shooting
Soriano. See Brengettcy v. Horton, 423 F.3d 674, 682‐83 (7th Cir. 2005). We evaluate excessive
force claims under the Fourth Amendment’s reasonableness standard. Padula v. Leimbach, 656
F.3d 595, (7th Cir. 2011).  A police officer may use deadly force when another person presents
an immediate danger of serious harm to the officer or others. Estate of Starks v. Enyart, 5 F.3d
230 (7th Cir. 1993). The determination of the reasonableness of force used must allow for the
fact that “police officers are often forced to make split‐second judgments–in circumstances that
are tense, uncertain, and rapidly evolving–about the amount of force that is necessary in a
particular situation.” Graham, 496 U.S. at 396. 

    In this case, in light of the criminal jury verdict, the circumstances include that Soriano
intentionally  struck  Officer  Stroud  with  his  vehicle.  Although  Soriano  maintains  that  the
genuine issue of material fact is whether his van inadvertently jerked forward a few inches, or
the van was accelerating, the jury verdict means that he cannot contend in this civil suit that
the van only jerked forward inadvertently. The circumstances also include that a vehicle may
No. 10‐3352                                                                                        Page 5

be used as a deadly weapon, Scott v. Edinburg, 346 F.3d 752 (7th Cir. 2003), and Soriano had just
evaded the police’s attempts to pull him over during an extended chase that included him
turning the wrong way on a one‐way street and hitting a parked car. Our decision in Starks is
instructive.  There,  a  factual  dispute  existed  as  to  whether  an  officer  moved  in  front  of  the
decedent’s fast‐moving vehicle, leaving him no time to brake. 5 F.3d at 234. We said that if the
officer “was in the path of the car before the car started forward or if the factfinder concludes
that [the decedent] could have braked but chose not to, then the three defendants reasonably
responded to his acceleration toward [the officer]. [The decedent] would have threatened the
life of a police officer, and reasonable officers could believe that the use of deadly force was
appropriate.” Id. Here, Officer Stroud was in the path of the van before Soriano started forward,
and  the  criminal  jury  found  that  Soriano  intentionally  harmed  Officer  Stroud.  Under  the
circumstances in this case, upon seeing Soriano’s vehicle accelerate with Officer Stroud on its
hood, a reasonable officer could believe that the life of a police officer was threatened, and that
the shooting was justified. 

                                         III. CONCLUSION

    The judgment of the district court is AFFIRMED.